Citation Nr: 0317928	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-05 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in May 2002, and a 
substantive appeal was received in May 2002.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A preliminary review of the file reveals that additional 
development of the evidence is needed in this case.  In 
December 2001 the veteran filed a claim for an increase in 
disability evaluation for his PTSD, claiming that his PTSD 
symptoms had gotten worse.  The medical evidence of record 
shows that the veteran was temporarily hospitalized for his 
PTSD from May to July 2002.  The veteran received a temporary 
increase in his PTSD evaluation for the duration of this 
hospital stay.  VA medical records subsequent to July 2002 
show an improvement in the veteran's PTSD symptoms until 
October 2002.  In October 2002, the veteran reported having a 
"setback" in his PTSD as a result of a death in the family.  
The veteran reported a worsening of his PTSD symptoms as a 
result of this incident.  The record reflects that the 
veteran was going to increase the frequency of his 
psychotherapy visits to deal with this worsening of symptoms.  
However, the record does not contain any records of treatment 
for PTSD subsequent to October 2002.  Under these 
circumstances suggesting an increase in PTSD impairment, the 
Board believes that another VA psychiatric examination would 
be beneficial in order to ensure an informed appellate review 
of this issue.

The Board notes also notes here that a favorable 
determination on the increased rating issue for PTSD could 
lead to a higher combined service connection rating.  This 
would possibly impact the individual unemployability issue.  
Therefore, adjudication of the individual unemployability 
claim is deferred pending the actions requested in this 
remand.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  Obtain any VA psychiatric treatment 
records subsequent to October 2002 and 
associate them with the claims file. 

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to show the nature and extent 
of disability from post-traumatic stress 
disorder.  It is imperative that the 
claims folder be made available to the 
examiner for review.  The examiner should 
clearly report all examination findings 
to allow for evaluation under Diagnostic 
Code 9411.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score and should also offer an opinion on 
the impact of the PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment. 

4.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and 
readjudicate the issues of increased 
rating for PTSD and entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disability under all applicable laws and 
regulations.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




